Citation Nr: 0411713	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  02-16 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ring finger injury.

2.  Entitlement to service connection for residuals of a nose 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the above claims.  The RO in 
Waco, Texas, currently has jurisdiction over the case.


FINDINGS OF FACT

1.  A right ring finger disorder did not have its onset 
during active service or result from disease or injury in 
service.

2.  A nose disorder did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a right ring finger injury have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).

2.  The criteria for entitlement to service connection for 
residuals of a nose injury have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his 
claims.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  

VA satisfied this duty by means of letters to the veteran 
from the RO dated in May and December 2002 and the 
discussions in the June 2002 rating decision, the October 
2002 Statement of the Case (SOC), and the January 2004 
Supplemental Statement of the Case (SSOC).  By means of these 
documents, the veteran was told of the requirements to 
establish service connection and the reasons for the denial 
of his claims.  The May 2002 letter advised him of his and 
VA's respective duties, and to tell VA about any additional 
information or evidence he wanted VA to attempt to obtain for 
him.  Even though the veteran was not specifically asked to 
submit any evidence in his possession pertaining to the 
claim, he was told about the information and evidence needed 
from him, which would elicit any relevant evidence in his 
possession.  Additionally, there is no prejudice to the 
veteran as a result of any such error because in a statement 
received in December 2002, he said that he had nothing more 
to add.  The May 2002 letter was issued prior to initial 
adjudication; thus, the veteran was provided the requisite 
notice as required by the VCAA.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has 
provided argument in support of his claims and submitted 
evidence and information as requested by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The RO obtained the veteran's service medical 
records and VA outpatient treatment records.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In the matter at hand, the veteran underwent VA 
examinations in January 2003.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

A review of the service medical records reveals a physical 
examination report dated in September 1942 which shows that 
the veteran's head, face, and extremities were normal.

A medical history report dated in December 1944 shows that 
the veteran was treated for a headache and earache following 
a fall wherein he had struck his head on concrete and had 
been rendered unconscious for 10 minutes.  Physical 
examination of the nose was negative.

Upon separation from service in October 1945, examination of 
the veteran's nose, sinuses, and extremities (including the 
bones and joints) was normal.  He did not report any injuries 
during service; rather, he stated that there had been no 
change since his last examination.  The examiner found no 
defects.

Subsequent to service, a VA examination report dated in 
January 2003 shows that the veteran reported injuring his 
right ring finger while playing baseball during his period of 
active service.  The diagnosis was baseball injury to the 
distal interphalangeal joint of the right ring finger.  
Photographs were included which demonstrated a deformity.

A VA examination report of the nose, also dated in January 
2003, shows that veteran reported fracturing his nose on two 
separate occasions while involved in sports activity during 
his period of active service.  He reported recurrent problems 
breathing through his nose ever since.  The diagnosis was 
nasal septal deviation (zero percent nasal obstruction on the 
right side, and 80 to 90 percent nasal obstruction on the 
left side).  The examiner added that since he had not 
reviewed the claims folder in conjunction with conducting the 
examination, there should be documentation of the nasal 
injury while on active duty to substantiate the claim.

In a Statement in Support of Claim dated in December 2003, 
the veteran's spouse indicated that she had met the veteran 
while he was on leave from his tour of duty in June 1945 and 
that he had shown her his "war injuries," which consisted 
of a broken nose and right ring finger.  He had told her his 
finger had four breaks from a baseball injury in service, and 
that his nose had been broken once in Fort Worth, Texas, and 
once in Hawaii, while playing basketball.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claims of entitlement to service connection for 
residuals of a right ring finger injury and a nose injury.  
The service medical records that included a complete review 
of systems at separation are negative for any complaints or 
findings of any related disorder.  In fact, the examination 
at discharge from service specifically set forth that the 
veteran's nose and extremities were normal.

Although the recent VA examination reports show current nose 
and right ring finger disorders, these disabilities were 
first demonstrated almost 59 years following separation from 
service.  The VA examiners suggested that there could be a 
link between the current residuals and service, but these 
statements were based upon a history of injuries during 
service as provided by the veteran.  Unfortunately, the 
veteran's service medical records are negative of any reports 
of injury to the nose or right ring finger.  In fact, the 
separation examination in October 1945 ruled out the presence 
of any such disabilities.  The veteran is competent to report 
his in-service injuries.  However, the lack of any documented 
treatment for the alleged injuries during service and for 
many years after his separation from active service, as well 
as the normal findings upon separation examination in 1945, 
preponderate against the claims. 

The veteran's allegations of in-service nose and finger 
injuries are not credible when viewed in the context of all 
the relevant evidence of record.  The in-service medical 
evidence is found more probative to the issues on appeal, 
because evidence contemporaneous with an event is generally 
more reliable than statements made much later recalling the 
details of the event.  The veteran did not report any 
injuries upon his separation from service when asked about 
his history of injury, and he did not seek treatment for any 
nose or finger disorder until 2003.  In rendering a 
determination on the merits of claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
In some cases such as this one, the absence of evidence is 
more weighty and persuasive and probative of certain facts 
than is the evidence that exists and what is said is less 
credible and significant than what is not said, the latter of 
which sometimes speaks volumes.

In short, the veteran's current right ring finger and nose 
disorders are not related to his period of active service.  
The Board has considered the lay statement provided by the 
veteran's spouse in December 2003.  Unfortunately, her 
statement appears to be based upon a history of the 
respective injuries as provided by the veteran.  
Additionally, any contentions by the veteran or his spouse 
that he has current residuals of right ring finger and nose 
injuries that are somehow related to his active service are 
not competent.  There is no indication that they possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claims for service 
connection for residuals of a right ring finger injury
and residuals of a nose injury.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107 (West 2002).


ORDER

Entitlement to service connection for residuals of a right 
ring finger injury is denied.

Entitlement to service connection for residuals of a nose 
injury is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



